                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 FRANKLIN ASHLEY,                                   )
                                                    )
                 Plaintiff,                         )
                                                    )
           v.                                       )         No. 4:19-CV-00309 JCH
                                                    )
 WILLIAM MCKINNEY, et al.,                          )
                                                    )
                 Defendants.                        )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Appointment of Counsel, Doc.

[31]. For the reasons stated below, the motion will be denied without prejudice.

       A pro se litigant has no statutory or constitutional right to have counsel appointed in a

civil case. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006). A district court may

appoint counsel in a civil case if the court is “convinced that an indigent plaintiff has stated a

non-frivolous claim . . . and where the nature of the litigation is such that plaintiff as well as the

court will benefit from the assistance of counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th

Cir. 2018). When determining whether to appoint counsel for an indigent litigant, a court

considers relevant factors such as the legal and factual complexity of the case, the ability of the

pro se litigant to investigate the facts and present his claim, and the existence of conflicting

testimony. Phillips, 437 F.3d at 794.

       After considering these factors, the undersigned finds that the appointment of counsel is

not warranted at this time. In the instant case, Plaintiff has presented non-frivolous allegations in

his complaint. However, Plaintiff has thus far been able to articulate his claims in a clear and

concise manner. Because Plaintiff has demonstrated that he can adequately present his claims
without an attorney, the Court finds that the interests of justice do not warrant appointment of

counsel at this time. Plaintiff may file future motions for appointment of counsel as the case

progresses.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Appointment of Counsel, Doc.

[31], is DENIED without prejudice.

Dated this 24th day of March, 2020.


                                                  /s/ Jean C. Hamilton
                                                  JEAN C. HAMILTON
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
